Case: 21-20347     Document: 00516404152         Page: 1     Date Filed: 07/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 22, 2022
                                  No. 21-20347
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Alan Nelson Crotts,

                                                           Petitioner—Appellee,

                                       versus

   Reginald Robinson, Director of the Fort Bend Community Supervision
   and Corrections Department; Juli Mathew, Honorable Judge, Fort Bend
   County Court of Law,

                                                       Respondents—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3126


   Before Stewart, Dennis, and Duncan, Circuit Judges.
   Per Curiam:*
          The defendants (State) in this 28 U.S.C. § 2254 action brought by
   Alan Nelson Crotts appeal the district court’s judgment dismissing the action
   “without prejudice.” The State had filed a motion to dismiss for lack of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20347      Document: 00516404152          Page: 2     Date Filed: 07/22/2022




                                    No. 21-20347


   exhaustion and argued that the dismissal should have been “with prejudice”
   under Horsley v. Johnson, 197 F.3d 134 (5th Cir. 1999), because Crotts’s
   unexhausted claims would be—and, in fact, ultimately were—barred from
   being exhausted in state court by the Texas rule against second or subsequent
   state habeas petitions.
          However, before the State filed “either an answer or a motion for
   summary       judgment,”    Crotts    invoked     Federal    Rule    of   Civil
   Procedure 41(a)(1)(A)(i), which triggered the automatic, absolute, and
   unfettered right to obtain a dismissal without prejudice without the need of a
   court order. Fed. R. Civ. P. 41(a)(1)(A)(i); see In re Amerijet Int’l, Inc.,
   785 F.3d 967, 973-74 (5th Cir. 2015); Carter v. United States, 547 F.2d 258,
   259 (5th Cir. 1977); American Cyanamid Co. v. McGhee, 317 F.2d 295, 297 (5th
   Cir. 1963).
          The district court’s dismissal order was issued in the context of
   denying, as moot, the State’s motion to dismiss. The order did not convert
   the dismissal into any kind of dismissal that was required to be with prejudice.
          Accordingly, the judgment is AFFIRMED. Crotts’s motion to file
   a sur-reply brief is GRANTED; his withdrawn motion for a stay is
   DENIED as moot; his motion for this court to take judicial notice is
   DENIED as unnecessary; all outstanding motions are DENIED.




                                          2